CLARK, Circuit Judge
(dissenting).
At best this is a weak claim; to my mind it is barred under the “Agreement” of the parties. This sealed contract of thirteen detailed paragraphs—too long for even summary in a dissent—was obviously designed to set forth the relations of the parties in full. Contrary to the suggestion of the opinion, the “work” is defined and continually referred to as the whole job of removal of the ashes by the Contractor, which included the placing of the scows in position for loading; moreover, “the ‘Contractor’ shall do all towing and winding of the scows and other work incident to the removal of said power house ashes, fly ash and waste material as may be necessary, at its own expense,” etc. By paragraph 5—of which less than a quarter is quoted in the opinion—the Contractor assumes Complete responsibility for this work, including negligence or nuisance, actual or alleged, “of any person engaged in or connected with said work.” (All italics are mine.) Then follows the part omitted from the opinion, which is most necessary for the correct understanding of the short final sentence. Here appeared detailed provisions for indemnification of the Corporation by the Contractor for liability for all claims or suits in connection with said work, even for attorney’s fees, with special provisions as to lump sum payments to cover the Corporation’s liability, under not merely the Federal Longshoremen’s and Harbor Workers’ Compensation Act, 33 U.S.C.A. § 901 et seq., but also the State Workmen’s Compensation Law, Consol.Laws c. 67. In view of this, it was rather natural to add that “the ‘Contractor’ shall not be liable for” the Corporation’s negligence. That is, the duty of reimbursement did not go that far. But to make that limitation on libellant’s duty read as though it also included a right—a right to damages for negligence— is, of course, to bring in something which was both without connection with the matter immediately preceding it and at variance with the first sentence of the paragraph, as well as not within the ordinary content of the language used. More reasonably, the Contractor’s assumption of responsibility for the negligence of any person connected with the work should be held to apply to the matters in issue here.